PER CURIAM: *
Harvey Sossamon, III, Texas prisoner # 120297, has been barred from proceeding in forma pauperis (“IFP”) under 28 U.S.C. § 1915(g) because, on at least three *562prior occasions while incarcerated, he brought an action or appeal in a court of the United States that was dismissed as frivolous or for failure to state a claim upon which relief could be granted. See Sossamon v. Cook, No. 07-10429 (5th Cir. Feb. 20, 2008) (unpublished); Sossamon v. Livingston, No. A-08CA-465-SS (W.D.Tex. Nov. 24, 2008) (unpublished). The district court improvidently granted Sossamon leave to proceed IFP on appeal.
Accordingly, Sossamon’s IFP status is decertified, and the appeal is dismissed. Sossamon has 15 days from the date of this opinion to pay the full appellate filing fee to the clerk of the district court, should he wish to reinstate his appeal. Sossa-mon’s request for appointment of counsel is denied.
IFP DECERTIFIED; APPEAL DISMISSED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.